~ iO~Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                             Page I oft   (   3
                                   UNITED STATES DISTRICT COURT
                                             SOUTHERN DISTRICT OF CALIFORNIA

                      United States of America                             JUDGMENT IN A CRIMINAL CASE
                                     V.                                    (For Offenses Committed On or After November I, 1987) ,. ·
                                                                                                                                 . ,• .
                Narhmi Sailit Martinez-Hernandez                           Case Number: 3:19-mj-22669

                                                                           William·R Burgener
                                                                           Defendant 's Attorney

  ·REGISTRATION NO. 86260298
   THE DEFENDANT:.
    IZI pleaded guilty to count(s) 1 of Complaint
    D was found guilty to count(-~s)_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ ____,_____
        after a plea of not guilty.
        Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
  Title & Section                 Nature of Offense                                                        Count Number(s)
  8:1325                          ILLEGAL ENTRY (Misdemeanor)                                             .1

   D The defendant has been found not guilty on count(s)
   •    Count(s)
                                                                     -------------------
                                                                        dismissed on the motion of the United States.
                    -----------------
                                              IMPRISONMENT
         The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
  imprisoned for a term of:       ·

                             A     TIME SERVED                         D _ _ _ _ _ _ _ _ _ days

    IZI Assessment: $10 WAIVED IZI Fine: WAIVED
    IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
    the defendant's possession at the time of arrest upon their deportation or removal.                    ·
    D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


        IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
   of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments ·
   imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
   United States Attorney of any material change in the defendant's economic circumstances.

                                                                         Friday, July 5, 2019
                                                                         Date of Imposition of Sentence


   Received ~
                DUSM
                                                                          ~Y~
                                                                         HONORABLEMlCAEL s. BERG
                                                                         UNITED STATES MAGISTRATE JUDGE



    Clerk's Office Copy                                                                                               3: 19-mj-22669
